    Case 1:19-cv-00213-TSK Document 77 Filed 03/31/21 Page 1 of 7 PageID #: 845



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

TROY WORSLEY,

                      Plaintiff,

         v.                                    Civ. Action No. 1:19-CV-213
                                                       (Judge Kleeh)

EDDIE ANDERSON and
ALICIA WILSON,

                      Defendants.


              ORDER AFFIRMING AND ADOPTING REPORT AND
RECOMMENDATIONS OF MAGISTRATE JUDGE [DKT. NOS. 24, 62], GRANTING
 MOTION TO DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 37],
   DENYING MOTIONS TO AMEND [DKT. NOS. 45, 48], DENYING MOTIONS
   FOR EQUITABLE RELIEF AND FOR LEAVE TO FILE AMENDED COMPLAINT
[DKT. NO. 22, 51, 66], DISMISSING PROPOSED FTCA COMPLAINTS [DKT.
         NOS. 47, 50] WITHOUT PREJUDICE, DENYING MOTIONS
FOR EXTENSION [DKT. NOS. 75, 76], AND DISMISSING COMPLAINT [DKT.
                       NO. 1] WITH PREJUDICE


                 I.     Introduction and Procedural History

         On December 3, 2019, the pro se Plaintiff, Troy Worsley

(“Worsley” or “Plaintiff”), an inmate at FCI Gilmer in Glenville,

West Virginia, filed a Bivens 1 civil rights complaint and a motion

to proceed as a pauper [Dkt. Nos. 1, 2].           Plaintiff filed a motion

for preliminary injunctive relief [Dkt. No. 15] which was denied

[Dkt. No. 16].         He filed a document stating that he intended to




1 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971).    In Bivens, the Supreme Court created a
counterpart to 42 U.S.C. § 1983 and authorized suits against
federal employees in their individual capacities.
Case 1:19-cv-00213-TSK Document 77 Filed 03/31/21 Page 2 of 7 PageID #: 846
Worsley v. Anderson, et al.                         Civ. Act. No. 1:19cv213


only pursue a Bivens action and not one under the Federal Tort

Claims Act (“FTCA”) [Dkt. NO. 20], and filed a renewed letter

motion for preliminary injunctive relief [Dkt. NO. 22].                  A March

30, 2020, Report and Recommendation (“R&R”) was entered [Dkt. No.

24] recommending the denial of that motion.               No objection to the

R&R was filed.

     Defendants filed a motion to dismiss or motion for summary

judgment on June 15, 2020 [Dkt. No. 37], and on August 24, 2020,

Plaintiff filed duplicate FTCA complaints [Dkt. Nos. 47, 50],

duplicate    responses     in    opposition    to     Defendants’     dispositive

motions [Dkt. Nos. 46, 49], and duplicate motions for leave to

file an amended Bivens complaint [Dkt. Nos. 45, 48].                    Plaintiff

filed   another       motion    for   injunctive     relief   [Dkt.    No.   51].

Defendants filed a response to Plaintiff’s motions to amend and

motion for equitable relief [Dkt. Nos. 56, 57].

     The matter was referred to United States Magistrate Judge for

initial screening and proposed recommendations for disposition,

pursuant    to   28    U.S.C.    §    636(b)(1)(B).      On   March    30,   2020,

Magistrate Judge Michael J. Aloi entered a R&R recommending that

Plaintiff’s second motion for preliminary injunction [Dkt. No.

222] be denied.       No objections were filed to the R&R; accordingly,

the R&R [Dkt. No. 24] is ADOPTED and the motion for preliminary

injunction [Dkt. No. 22] is DENIED.            The magistrate judge issued

another R&R on December 18, 2020 [Dkt. No. 62] recommending that

                                          2
Case 1:19-cv-00213-TSK Document 77 Filed 03/31/21 Page 3 of 7 PageID #: 847
Worsley v. Anderson, et al.                    Civ. Act. No. 1:19cv213


the motion to dismiss or motion for summary judgment [Dkt. No. 37]

be granted and that Plaintiff’s remaining motions [Dkt. Nos. 45,

48, 51] be denied.         The magistrate recommended dismissal with

prejudice    Plaintiff’s    Bivens   complaint,   and    dismissal    without

prejudice Plaintiff’s proposed FTCA complaints [Dkt. Nos. 47, 50].

The December 18, 2020, R&R was delivered to Plaintiff on December

22, 2020 [Dkt. No. 64], and Plaintiff filed a motion for extension

of time to file objections [Dkt. No. 65].         That motion was granted

by order entered on February 8, 2021 [Dkt. No. 68], and Plaintiff

was given until March 1, 2021, by which to file objections to the

R&R [Dkt. No. 62].         Plaintiff filed a letter motion to stay

responses and objections [Dkt. No. 69] which was denied by Order

entered on February 9, 2021 [Dkt. No. 70].             Plaintiff also filed

an omnibus motion for leave to file an amended complaint [Dkt. No.

66].    The Court’s Orders addressing the March 1, 2021, due date

for objections were served on Plaintiff on February 11 and 12,

2021, respectively [Dkt. Nos. 71, 72]. Rather than file objections

addressing the R&R [Dkt. No. 62], Plaintiff Worsley filed two

successive motions for extensions of time [Dkt. No. 75, 76].

       In the R&R [Dkt. No. 62], Magistrate Judge Aloi informed the

parties of their right to file specific written objections within

fourteen (14) days of being served with the R&R [Id. at 24].                The

objections    were   to   identify   “the   portions    of   the   Report   and

Recommendation to which objection is made, and the basis of such

                                      3
Case 1:19-cv-00213-TSK Document 77 Filed 03/31/21 Page 4 of 7 PageID #: 848
Worsley v. Anderson, et al.                        Civ. Act. No. 1:19cv213


objection” [Id.].    Plaintiff received the R&R on December 22, 2020

[Dkt. No. 64], and filed a motion for extension which was granted,

allowing   Plaintiff    until     March    1,     2021,    by   which     to    file

objections.    To date, no objections have been filed.

                        II.     Standard of Review

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).        Otherwise, “the Court may adopt,

without    explanation,         any   of        the       magistrate       judge’s

recommendations” to which there are no objections.               Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                    Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.               See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). “When

a party does make objections, but these objections are so general

or conclusory that they fail to direct the district court to any

specific   error   by   the    magistrate       judge,    de    novo    review    is

unnecessary.”      Green v. Rubenstein, 644 F. Supp. 2d 723, 730

(S.D.W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982) (emphasis added)).

     Timely,    specific      objections    are    necessary      to    focus    the

court’s attention on disputed issues.              Thomas v. Arn, 474 U.S.

140, 148 (1985). General objections to a magistrate judge’s report

                                      4
Case 1:19-cv-00213-TSK Document 77 Filed 03/31/21 Page 5 of 7 PageID #: 849
Worsley v. Anderson, et al.                     Civ. Act. No. 1:19cv213


and recommendation are tantamount to a failure to object because

they do not direct the court’s attention to any specific portions

of the report.    Howard v. Secretary of Health & Human Servs. 932

F.2d 505, 529 (6th Cir. 1991); Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir. 1982) (de novo review is not required where objections

are general and conclusory); United States v. Midgette, 478 F.3d

616, 622 (4th Cir. 2007) (“[T]o preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or

recommendation    on   that   issue   with   sufficient    specificity    as

reasonably to alert the district court of the true ground for the

objection.”).

     As previously noted, while Plaintiff received the R&R [Dkt.

No. 62] on December 22, 2021 [Dkt. No. 64], and has filed multiple

motions for extension and a new omnibus motion for leave to file

an amended complaint [Dkt. No. 66], Plaintiff has failed to object

to the R&R.     Further extensions are not justified in this matter

and the Court reviews the R&R to which the Plaintiff has not

objected for clear error.

                              III. Discussion

     The Court finds that the Magistrate Judge properly analyzed

the law governing Bivens claims and applied the law to the facts

as alleged in the pleadings.          Plaintiff failed to exhaust his

administrative remedies regarding his claims related to health

care received at FCI Ray Brook in New York before filing suit in

                                      5
Case 1:19-cv-00213-TSK Document 77 Filed 03/31/21 Page 6 of 7 PageID #: 850
Worsley v. Anderson, et al.                      Civ. Act. No. 1:19cv213


this matter, and none of his claims rise to the level of Eighth

Amendment violations.     Additionally, Plaintiff has never attempted

to correct deficiencies with his administrative remedy and has not

filed any administrative remedy for health care he received once

transferred to FCI Gilmer.          His failure to exhaust his Bivens

claim, alleging deliberate indifference to serious medical needs

by FCI Gilmer medical Defendants, cannot be excused and warrants

dismissal.        As to Plaintiff’s proposed FTCA complaint, filed

without supporting memorandum, Plaintiff has not satisfied the

Medical Professional Liability Act (“MPLA”) and is not excused

from filing a screening certificate of merit.              Accordingly, the

proposed complaint must be dismissed.         While Plaintiff attempts to

amend his Bivens complaint to add another individual Defendant,

that is K. Sorrell, an employee of FCI Ray Brook and citizen of

New York, such amendment is futile because Plaintiff has still

failed to exhaust his administrative remedies which bars the claim.

Finally, there is no justification for Plaintiff’s requests for

injunctive relief related to FCI Gilmer’s mail policies.            There is

no   merit   to   Plaintiff’s   case   and   the   Court   agrees   with   the

magistrate judge’s findings in each R&R [Dkt. Nos. 24, 62].

                              IV.   Conclusion

      The Court is of the opinion that the Magistrate Judge’s Report

and Recommendations [Dkt. Nos. 24, 62] accurately reflects the law



                                       6
Case 1:19-cv-00213-TSK Document 77 Filed 03/31/21 Page 7 of 7 PageID #: 851
Worsley v. Anderson, et al.                         Civ. Act. No. 1:19cv213


applicable       to    the   facts   and   circumstances   before   the    Court.

Accordingly, it is

      ORDERED that the Report and Recommendations [Dkt. Nos. 24,

62] be AFFIRMED and ADOPTED in their entirety;

      ORDERED that the motion to dismiss or motion for summary

judgment [Dkt. No. 37] be GRANTED;

      ORDERED that the motions to amend [Dkt. Nos. 45, 48] and

motions for equitable relief [Dkt. Nos. 22, 51, 66] be DENIED;

      ORDERED that the proposed FTCA complaints [Dkt. Nos. 47, 48]

be DISMISSED WITHOUT PREJUDICE;

      ORDERED that the Bivens Complaint [Dkt. Not. 1] be DISMISSED

WITH PREJUDICE; and

      ORDERED that Plaintiff’s motions for extension [Dkt. No. 75,

76] be DENIED.

      The Court further DIRECTS the Clerk to enter judgment in favor

of Defendants and that this matter be STRICKEN from the Court’s

docket.

      It is so ORDERED.

      The Court DIRECTS the Clerk to transmit copies of this Order

to   the   pro    se    Plaintiff,    by   certified   mail,   return     receipt

requested.

      DATED: March 31, 2021

                                               /s/ Thomas S. Kleeh
                                               THOMAS S. KLEEH
                                               UNITED STATES DISTRICT JUDGE

                                           7
